Peoples BancorpOF NORTH CAROLINA, INC Southeast 2008 Super-Community Bank Conference February 12, 2008 NASDAQ: PEBK www.peoplesbanknc.com Peoples Bancorp has made forward-looking statements in theaccompanying presentation materials that are subject to risks anduncertainties.These statements are based on the beliefs andassumptions of the management of Peoples Bancorp, and on theinformation available to management at the time the presentationmaterials were prepared.These forward-looking statements involvecertain risks and uncertainties, including a variety of factors that maycause Peoples Bancorp’s actual results to differ materially from theanticipated results or other expectations expressed in such forward-looking statements.Readers are cautioned not to place undue relianceon these forward-looking statements and are advised to carefully reviewthe risk factors described in other documents that Peoples Bancorp filesfrom time to time with the Securities and Exchange Commission,including the Quarterly Reports on Form 10-Q, the Annual Report onForm 10-K, and other required filings. Forward-looking Statements NASDAQ: PEBK www.peoplesbanknc.com About Peoples Bank n96 year operating history nTotal Assets of $906 million at December 31, 2007 nHQ in Newton, NC (40 miles north of Charlotte) n21 offices 20 within a 50 mile radius of Charlotte nBanco de la Gente Latino Banking Division nInitiated in 2004 nOpened 4th Banco office in Raleigh in January2008 NASDAQ: PEBK www.peoplesbanknc.com Peoples Bancorp of NC, Inc. nFormed in 1999 as a one bank HC for Peoples Bank nBank Subsidiaries nReal Estate Advisory Services, Inc. nPeoples Investment Services, Inc. NASDAQ: PEBK www.peoplesbanknc.com Branch Network:21 Offices in 7 counties NASDAQ: PEBK www.peoplesbanknc.com Strategic Focus nGrow Core Deposits nGrowth in Existing Markets nExpand Banco de la Gente nIdentify expansion opportunities using Store-front orTraditional Branches nHire Market Leaders to expand in high growthmarkets (LPO’s) NASDAQ: PEBK www.peoplesbanknc.com Primary Market Area: Catawba and Lincoln Counties ’07 Rank Institution (ST) ’07 #Branches ‘07 Deposits inMarket ($000) ‘07 MarketShare 1 BB&T Corp. (NC) 13 759,341 23.1% 2 Peoples Bancorp of NC Inc. 15 604,205 18.4% 3 Wachovia Corp. (NC) 6 426,606 13.0% 4 Bank of Granite Corp. (NC) 7 368,912 11.2% 5 First Citizens BancShares Inc. (NC) 8 199,494 5.5% 6 Fifth Third Bancorp (OH) 5 196,423 6.1% 7 First FSB of Lincolnton (NC) 3 192,764 5.8% 8 Bank of America Corp. (NC) 6 189,315 6.0% 9 FNB United Corp. (NC) 4 179,914 0.8% 10 Carolina Trust Bank (NC) 5 94,010 0.7% Total For Institutions In Market 79 3,289,069 Source: SNL Financial PEBK Deposit Market Share NASDAQ: PEBK www.peoplesbanknc.com PEBK Dep. in Dep. Market Proj. Pop. Med. HHIncome Proj. HH No. of Market Share 2007-2012 2007 Income Δ% County Rank Branches ($000) (%) (%) ($) (%) Catawba 2 11 456,068 18.99 5.54 49,596 13.56 Lincoln 3 3 148,137 16.70 9.63 49,819 11.84 Alexander 5 1 44,841 13.04 5.33 45,999 11.58 Mecklenburg 20 3 12,752 0.01 15.27 65,741 19.52 Union 10 1 1,186 0.08 31.78 64,184 19.01 Iredell 19 1 0 0.00 14.47 52,663 16.39 Wake 29 1 0 0.00 20.19 72,665 19.11 NC Totals 21 662,984 Source: SNL Financial Expanding into Growth Markets NASDAQ: PEBK www.peoplesbanknc.com Banco de la Gente nIdentified an Untapped Market n10% of our market (as of 2004) n57% of Latinos did not have a bank account nLatinos need basic transactions and help building credit n4 Offices: Charlotte (2), Monroe and Raleigh nSource of Non-Interest Income and Mortgage loans NASDAQ: PEBK www.peoplesbanknc.com * CAGR Compound annual growth rate 2002-2007 Consistent Balance Sheet Growth NASDAQ: PEBK www.peoplesbanknc.com 5-Year EPS CAGR* 29.9% *CAGR - compound annual growth rate2002 - 2007 Improved Earnings Growth NASDAQ: PEBK www.peoplesbanknc.com Improved Asset Quality NASDAQ: PEBK www.peoplesbanknc.com 1% CRE is 61%Owner-occupied Construction • 33% Residential • 13% Commercial • 54% Land Development 1-4 Res. RE Construction CRE Consumer HELOC MultiFam/Land C&I Loan Portfolio Compositionat December 31, 2007 NASDAQ: PEBK www.peoplesbanknc.com Lower cost Transaction accounts + MM + savings CAGR Compound annual growth rate 2002-2007 millions 5 year CAGR’s: Deposit Analysis NASDAQ: PEBK www.peoplesbanknc.com $’s in millions Total Revenue NASDAQ: PEBK www.peoplesbanknc.com Name Title Years atPeoples Years inBanking Age Tony W. Wolfe President and CEO 18 39 61 Lance A. Sellers EVP, Chief CreditOfficer 10 24 45 A. JosephLampron EVP, Chief FinancialOfficer 6 20 53 William D. Cable EVP, ChiefOperations Officer 13 18 39 Joseph F.Beaman, Jr. EVP, ChiefAdministrativeOfficer 31 37 58 Management Profile NASDAQ: PEBK www.peoplesbanknc.com Company Strengths nLocal bankers: well established in the local markets nLocal decision making authority nActive and motivated Board nEffective sales culture nCommitment to technology and up-to-date deliverychannels nActive in our communities - local governments alongwith civic and charitable organizations NASDAQ: PEBK www.peoplesbanknc.com Investment Highlights nEstablished Reputation nGrowth initiatives both in and outside of currentmarkets nHistory of strong profitability nHistory of stock dividends and increasing cashdividends; attractive yield
